DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        INTERNATIONAL MORTGAGE CAPITAL FUND II, LLC,
               a Delaware limited liability company,
                            Appellant,

                                    v.

MULTIBUY, LLC, a Florida limited liability company, JUSTIN REWANE,
    an individual, and MARIAN NNEDI REWANE, an individual,
                            Appellees.

                              No. 4D21-1767

                           [August 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE19002428.

    Ian M. Corp and Christopher B. Spuches of Agentis PLLC, Coral Gables,
for appellant.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellees.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.